 


EXHIBIT 10.1


AUDIT COMMITTEE

Grant Date

Grantee

Address

City, State Zip

Re:                               Grant of Restricted Units

Dear:

I am pleased to inform you that your existing grant (the “Prior Grant”) of
Restricted Units under the Company’s 1998 Long-Term Incentive Plan (the “Plan”)
is hereby supplemented with an additional grant of 5,000 Restricted Units
(10,000 total).  The terms and conditions of this grant are as set forth below.

1.                     Subject to the further provisions of this Agreement, the
Restricted Units granted by this letter shall vest (become payable in the form
of one Common Unit of Plains All American Pipeline, L.P. for each Restricted
Unit) as follows: 1,250 Restricted Units will vest on August 31, 2006;
thereafter, 1,250 units (in addition to units vesting under the Prior Grant)
will vest annually on the August Distribution Date.

2.                     As of each vesting date, for so long as your service on
the Board of Directors is not terminated, you shall automatically receive a
grant, evidenced hereby, of an additional 1,250 Restricted Units, such that the
total outstanding Restricted Units granted by this letter shall remain 5,000 (in
addition to the Prior Grant).

3.                     In the event that (i) you voluntarily terminate your
service on the Board of Directors (other than for Retirement) or (ii) your
service on the Board of Directors is terminated by the Members for Good Cause,
all unvested Restricted Units shall be forfeited as of the date service
terminates.  All unvested Restricted Units shall also be forfeited upon any
intentional change in status that compromises your classification as an
“independent director” as such phrase is used in applicable NYSE listing
requirements and the Partnership Agreement (as defined below).  Examples of
intentional change in status would include accepting a position as an officer of
a company with which the Partnership conducts business in amounts that exceed
NYSE tests for independence or purchasing an interest in the Partnership’s
general partner.  Examples that would not involve an intentional change in
status would include a change in the applicable rules that results in a change
of status.

4.                     In the event your service on the Board of Directors is
terminated for any reason other than as described in paragraph 3 above,
including without limitation because of your death, disability (as determined in
good faith by the Board) or Retirement, all unvested Restricted Units shall
immediately become nonforfeitable, and shall vest in full as of the next vesting
date.

5.                     In the event of a vesting under paragraph 4 above, the
provisions of paragraph 2 above shall no longer be operative.

For the purposes of this Agreement, the Members shall have “Good Cause” to
remove or fail to reelect you as a Director only upon (i) your willful engaging
in gross misconduct, including without limitation any


--------------------------------------------------------------------------------




willful breach of your fiduciary duties, (ii) your violation of the Company’s
Code of Business Conduct (unless waived in accordance with the terms thereof),
or (iii) your nonappealable conviction of a felony involving moral turpitude. 
For purposes of this paragraph, no act, or failure to act, on your part shall be
considered “willful” unless done, or omitted to be done, by you not in good
faith and without reasonable belief that your act or omission was in the best
interest of the Company or the Partnership or otherwise likely to result in no
material injury thereto.  Notwithstanding the foregoing, any removal of or
failure to reelect you shall not be deemed to have been for Good Cause unless
and until you receive a copy of a resolution, duly adopted by the affirmative
vote of the Board of Directors at a meeting duly called and held for that
purpose, finding that in the good faith opinion of the Board of Directors, “Good
Cause” exists as described above in clause (i), (ii) or (iii) and specifying the
particulars thereof in detail.

As used herein, the phrase “Distribution Date” means the date, in any given
month and year, on which the Partnership pays a quarterly distribution.  The
“Company” refers to Plains All American GP LLC.  The “Partnership” refers to
Plains All American Pipeline, L.P.  The term “Retirement” means you no longer
serve as an officer or director of any public company and have retired from
full-time employment.  The term “Members” means the owners of the Company in
their capacity as members thereof.

Terms used herein that are not defined herein shall have the meanings set forth
in the Plan or, if not defined in the Plan, in the Third Amended and Restated
Agreement of Limited Partnership of Plains All American Pipeline, L.P., as
amended (the “Partnership Agreement”). By signing below, you agree that the
Restricted Units granted hereunder are governed by the terms of the Plan.  
Copies of the Plan and the Partnership Agreement are available upon request. 
Please execute and return this Agreement to me.  The attached copy of this
Agreement is for your records.

PLAINS ALL AMERICAN PIPELINE, L.P.

 

By:

PLAINS AAP, L.P.

 

By:

PLAINS ALL AMERICAN GP LLC

 

By:

 

 

Name:

Tim Moore

 

Title:

Vice President & General Counsel

 

 

 

First Name Last Name

 

 

SSN:

     SSN

 

Dated:

 

 

 

 

 


--------------------------------------------------------------------------------